—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, Central Pine Barrens Joint Planning and Policy Commission, dated August 26, 1996, granting a permit to the intervenor to expand the operation of a nursery to an adjacent parcel of real property, which would be cleared and levelled by mining, the petitioners appeal from so much of an interlocutory judgment of the Supreme Court, Suffolk County (Werner, J.), dated May 7, 1997, as dismissed the proceeding insofar as asserted by the petitioners Long Island Pine Barrens Society and Richard Amper.
Ordered that the appeal is dismissed, without costs or disbursements, as academic.
This appeal in this proceeding has been rendered academic by our determination in Matter of Long Is. Pine Barrens Socy. v Central Pine Barrens Joint Planning & Policy Commn., (261 AD2d 474 [decided herewith]. O’Brien, J. P., Friedmann, H. Miller and Smith, JJ., concur.